DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haun (US 10264817).
As per claim 1: Haun discloses Haun discloses a tank protector 10 for a vaporizer cartridge 14, the tank protector 10 comprising: an elongated member; wherein the elongated member is an elongated cylindrical member (as shown in fig. 1); wherein the elongated member further comprises a hole disposed longitudinally therethrough (as shown in fig. 3; wherein the vaporizer tube 14 is insert through); wherein the hole extends through an entire length of the elongated member 10 between a first end of the elongated member and a second end of the elongated member (as shown in figs. 4-5; Para. [11]; wherein the vaporizer tube inserted into the 1st end of the member 10 and the user can still be able to inhale in 2nd end of the vaporizer tube 14).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4; 6-10; and 12 are as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Haun (US 10264817) in view of Oka et al. (US 5558452).
As per claims 2-4; 7-10: Haun discloses a tank protector 10 for a vaporizer cartridge 14. However, Haun does not explicitly disclose wherein the elongated member is made from a hard foam; wherein the elongated member has an ergonomic design; wherein the elongated member is tapered inward at a center such that a thickness at the center of the elongated member is less than at the first and second ends; wherein the first layer is made from a flexible rubber.
On the other hand, Haun discloses the elongated member 10 is formed from a thermally insulating material and is in cylindrical and longitudinally (as shown in fig. 3). Although, Haun does not explicitly disclose the above limitations. However, a person having ordinary skill in the art would know that having the above limitations as taught by the instant invention can only deal with preferred material and change in shape, because such modification still would not change the function of the protector/sleeve or the vaporizer cartridge after all, but to further enhance the durability, stability and suitability to protect the vaporizer cartridge from damage. Since, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice. In re Leshin 125 USPQ 416. A change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore, having different materials or different shapes, sizes, thickness to further accommodate the need to protect/secure the device and also as the manufacture desire; and to enhance the flexibility, reliability and stability of the device from the physical impacts as well as the harsh environments to promote a better device in the competitive market nowadays.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the tank protector of the vaporizer cartridge taught by Haun such that it would have the elongated member is made from a hard foam; wherein the elongated member has an ergonomic design; wherein the elongated member is tapered inward at a center such that a thickness at the center of the elongated member is less than at the first and second ends; wherein the first layer is made from a flexible rubber as taught by the instant invention to further protect, secure the device as well as protect the investment of the users for a last long device/product in this competitive market. Furthermore, having different materials, different shapes, and different thickness to accommodate the need of the users can only deal with preferred materials and/or change in shape. Since, such modification still would not change the function of the protector, the vaporizer cartridge and/or the vaporizer device after all.

As per claim 6: Haun discloses a tank protector 10 for a vaporizer cartridge 14 the tank protector 10 comprising: an elongated member; wherein the elongated member is an elongated cylindrical member (as shown in fig. 1); wherein the elongated member further comprises a hole disposed longitudinally therethrough (as shown in fig. 3; wherein the vaporizer tube 14 is insert through); wherein the hole extends through an entire length of the elongated member 10 between a first end of the elongated member and a second end of the elongated member (as shown in figs. 4-5; Para. [11]; wherein the vaporizer tube inserted into the 1st end of the member 10 and the user can still be able to inhale in 2nd end of the vaporizer tube 14).
However, Haun does not explicitly disclose the elongated member being made from a plurality of layers; a first layer is made up of a soft flexible material; a second layer is made up of a protective layer. 
On the other hand, Haun discloses the elongated cylindrical member 10 is also formed from a thermally insulating material. However, a person having ordinary skill in the art would know that the elongated cylindrical member being made from plurality of layers; which 1st layer is made of soft flexible material and 2nd layer is made up of a protective layer can only deal with preferred material, because such modification still would not change the function of the elongated cylindrical member (protective sleeve) or the vaporizer after all, but to further enhance a secure, stable and reliable device to the users and to sustain the physical impact in daily use from the users, as well as prolong the device and protect the user’s investment. Since, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice. In re Leshin 125 USPQ 416.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vaporizer cartridge and tank protector of Haun by having the elongated cylindrical member being made from a plurality of layers; a first interior layer is made of a soft flexible material; a second exterior layer is made up of a protective layer as taught by the instant invention to further enhance a secure, stable and reliable device to the users and to sustain the physical impact in daily use from the users, as well as prolong the device and protect the user’s investment. Furthermore, having multi-layers to further enhance the product such as from physical impacts, from harsh environments is well known, common knowledge and commonly used nowadays and to further promote a better products, better devices to a competitive market nowadays also.

	As per claim 12: Haun discloses the tank protector 10 for a vaporizer cartridge, wherein the first layer disposed about an entire interior surface of the hole (as shown in fig. 4).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim.




Response to Arguments
Applicant’s arguments with respect to claim(s) 1; and 6 have been considered but are moot because the new ground of rejection has been conducted to further overcome the Applicant’s amended claims and argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831